Citation Nr: 0728296	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability. 

2.  Entitlement to service connection for a left shoulder and 
arm disability.

3.  Entitlement to service connection for headaches, 
including as secondary to cervical spine disability.

4.  Entitlement to service connection for a right leg 
disability, including as secondary to cervical spine 
disability and low back disability. 

5.  Entitlement to service connection for a left leg 
disability, including as secondary to cervical spine 
disability and low back disability 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

7.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April to August 1982, 
December 1990 to May 1991, and from January 2003 to March 
2004 with additional periods of service in the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision.  

In February 2007, the veteran appeared at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  At the 
proceeding, the veteran submitted additional evidence 
accompanied by a waiver of RO consideration.  This evidence 
will thus be considered by the Board in the adjudication of 
this appeal.

During the February 2007 hearing, the veteran raised a claim 
to increase his service-connected cervical spine disability, 
currently evaluated as 20 percent disabling.  The claim is 
referred to the RO for appropriate consideration.  

Although the RO reopened the claim for service connection for 
a low back disability, the Board must determine whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05-
2302 (U.S. Vet. App. Aug. 24, 2007).

The issues of service connection for right arm disability, 
left shoulder and arm disability, headaches, a right leg 
disability, a left leg disability, and a low back disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in a February 2000 rating decision; the veteran did not 
appeal that decision.

2.  Evidence received since the February 2000 rating decision 
includes additional service medical records.   


CONCLUSIONS OF LAW

1.  The February 2000 rating action, denying service 
connection for a low back disability, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen 
the veteran's claim for entitlement to service connection for 
a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disability, and the need to 
remand for additional information with regard to the merits 
of the issue, no further discussion of VCAA compliance is 
needed at this time. 

Analysis

The RO denied service connection for a low back disability in 
February 2000.  The basis of this denial was the lack of 
evidence demonstrating a relationship between the diagnosed 
degenerative disc disease of the lumbar spine and any disease 
or injury during service.  The veteran was informed of that 
decision and he did not file a timely appeal.  The February 
2000 rating decision denying service connection for a low 
back disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  

In March 2004, the veteran sought to reopen his claim for a 
low back disability.  To reopen the claim, the veteran must 
submit new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
As noted in the introduction, the Board does not have 
jurisdiction to consider merits of the previously denied 
claim in the absence of new and material evidence.  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Here, the new 
evidence includes the veteran's service medical records from 
his last period of active duty (January 2003 to March 2004).  
Application of 38 C.F.R. 3.156(c) therefore mandates that the 
claim be reopened and reconsidered.  As such, the petition to 
reopen the service connection claim is granted.   


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a low back 
disability is reopened.

REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back disability has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).   

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The record shows that the veteran had periods of service 
other than from April to August 1982, December 1990 to May 
1991, and from January 2003 to March 2004.  On remand, the RO 
should confirm all other dates of service, including active 
duty for training (ACDUTRA) and/or inactive duty training 
(INACDUTRA).

Prior to his period of service in January 2003, the veteran 
was shown to have degenerative disc disease of the lumbar 
spine in November 1999.  During that service, he was seen on 
multiple occasions for his low back.  A Medical Evaluation 
Board Proceedings report dated in December 2003 noted one of 
his conditions to be degenerative disc disease at L5-S1 with 
non-radicular low back pain.  While the veteran has been 
afforded examinations for his disability, none of them have 
addressed the etiology of it or whether the pre-existing 
disability was aggravated in service.  On remand, such an 
examination should be afforded to the veteran. 

The veteran claims he has headaches, bilateral leg 
disability, right arm disability, and left shoulder and arm 
disability due to service, all including as secondary to 
cervical spine disability.  He also claims bilateral leg 
disability is secondary to low back disability.  The Board 
also finds that, on remand, VA must determine whether any of 
these disabilities is related to service or to a service-
connected disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should confirm all the veteran's 
dates of service, including ACDUTRA and 
INACDUTRA.  

2.	Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should opine as to whether it is at 
least as likely as not that the 
veteran's pre-existing low back 
disability was aggravated in service or 
is related to service.  The examiner 
must also state whether it is at least 
as likely as not that the veteran has 
any right arm, left shoulder and arm, 
headache, right leg, and/or left leg 
disability that is related to service 
or to his service-connected cervical 
spine disability.  A complete rationale 
for any opinion expressed and 
conclusion reached should be set forth. 

3.	The RO should re-evaluate the veteran's 
claims on appeal and if the benefits 
sought remain denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case 
(SSOC) and be given an opportunity to 
submit written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


